Citation Nr: 1402691	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder, not otherwise specified.
 
2.  Entitlement to service connection for a disability of the bilateral upper extremities, to include as secondary to service-connected chronic cervical strain.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

This Veteran served on active duty from August 2001 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 30 percent for his service-connected PTSD with secondary depressive disorder.  He was provided with a VA PTSD examination at the Huntington VA Medical Center in July 2010, at which time the VA social worker diagnosed him as having PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  However, the social worker indicated that the GAF score reflected symptoms and functional impairment as assessed and documented by the Veteran's treating clinicians, as the examining VA social worker opined that the psychological testing  conducted during the July 2010 examination reflected over-reporting of symptoms and inconsistent statements by the Veteran with respect to his functional impairment.  The social worker further opined that the Veteran's psychiatric symptomatology resulted in merely occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The social worker explained that the Veteran continued to describe elevated anxiety and arousal, and that it was difficult to assess clear symptom severity and functional impairment based on the Veteran's report since the psychological testing during the July 2010 examination reflected over-reporting of symptoms and inconsistent statements by the Veteran with respect to his functional impairment.  The July 2010 VA examiner did not assess the Veteran to be totally occupationally impaired and determined that he was not unemployable based solely on mental health symptoms.  

The Veteran was provided with another VA PTSD examination at the Huntington VA Medical Center in December 2010, this time with a licensed VA psychologist.  The December 2010 report indicated that the Veteran indicated that he had problems at the Huntington VA Medical Center due to seeking out and threatening the July 2010 VA examiner after reading over the report of his July 2010 PTSD examination.  The December 2010 examiner indicated that this event was viewed by multiple mental health experts as suggestive of personality pathology rather than PTSD symptomatology.  The examiner further indicated that the Veteran's reports of being "kicked out" of school while studying software development were questionable, as the Veteran was clearly reading a computer programming textbook in the lobby.  The Veteran complained "at length" about his last examination, and took issue with the July 2010 examiner's interpretation that he was exaggerating symptoms and functional impairment.  The December 2010 examiner noted that he found the prior test data supportive of the July 2010 examiner's conclusions.  He opined that it appeared likely that most of the Veteran's interpersonal difficulty was based on personality pathology that preceded military service, and questioned whether he was appropriately diagnosed with PTSD in the first place.  The examiner also indicated that the Veteran complained about the ambiguity of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test administration at the July 2010 examination, and emphasized that the MMPI-2 has been the predominant diagnostic test in psychology and psychiatry for roughly 65 years.  At the December 2010 examination, the Veteran requested that the examiner explain the MMPI-2 questions to him as he was taking the test, as he had difficulty adequately understanding the test previously in July 2010.  When the examiner indicated that he could not break standardization by interpreting questions for him, the Veteran refused to take the test and indicated that he would request another examiner.  The December 2010 VA PTSD examination was terminated at that time due to the Veteran's noncompliance.  

At the July 2013 Travel Board hearing, the Veteran's representative argued that the VA examiners behaved unethically by threatening the Veteran and accusing him of malingering.  As such, the representative maintained that the VA examination reports of record were inadequate for rating purposes because the Veteran felt alienated during the examination process.  The Veteran testified that he read computer programming literature as a hobby, which is why he had a book with him on the day of the December 2010 examination.  In addition, the Veteran testified that he felt the December 2010 examiner treated him with hostility and that he threatened to call the police on him.  The Veteran requested that he be afforded another VA PTSD examination by a different examiner as he was uncomfortable with his previous VA examiners.  The Board finds that a new VA PTSD examination is warranted, as the December 2010 examination report did not present a clear picture of the severity of the Veteran's psychiatric symptomatology.  

In addition, the Veteran seeks entitlement to service connection for a disability of the bilateral upper extremities, to include as secondary to service-connected chronic cervical strain.   He is currently rated as 20 percent disabled for chronic cervical strain due to aggravation of congenital subluxation of the cervical spine.  

A review of the Veteran's service treatment records reveal several instances where he complained of and was treated for symptomatology of the upper extremities.  In February 2002, he complained of left shoulder pain which radiated down his left arm as well as a burning sensation when lifting weight, at which time he was diagnosed as having muscle strain.  In March 2002, the Veteran reported that overhead lifting as well as pushups made his arm feel cold.  In July 2004, the Veteran complained of experiencing neck pain for three weeks after turning his neck while driving and hearing a "popping" sound accompanied by sharp pain.  Later in July 2004, he described constant, dull right lower neck pain which radiated down the right side of his upper back.  Radiology conducted in July 2004 did not reveal definite evidence of fracture or dislocation, while computed tomography (CT) scan revealed mild leftward rotary subluxation of C2 on C1.  In August 2004, the Veteran described neck pain which radiated down to his thoracic spine as well as his right shoulder; at this time, he was placed on extended profile for 10 days and the possibility of future electromyography (EMG) and magnetic resonance imaging (MRI) was mentioned.  By September 2004, the Veteran had complained of chronic right arm and neck pain for 10 weeks, and MRI revealed C6/7 minor annular bulge as well as partial desiccation of C2/3 through C6/7, one of the findings of degenerative disc disease.  However, by October 2004, he denied any current neck and/or arm pain.  

At his July 2013 Travel Board hearing, the Veteran testified that he was also treated for wrist pain, afforded an EMG, and prescribed steroids to treat nerve inflammation at Reynolds Army Community Hospital at Fort Sill, Oklahoma.  While many of the service treatment records associated with the Veteran's claims file originated from Reynolds Army Community Hospital, there does not appear to be any record of an EMG, other than the August 2004 treatment note which mentioned the possibility of conducting an EMG in the future.  This suggests that there may still be additional treatment records generated by Reynolds Army Community Hospital at Fort Sill which have yet to be associated with the claims file.  However, the record does not show that VA has ever made a specific request for the Veteran's treatment records from Reynolds Army Community Hospital at Fort Sill, Oklahoma.  Therefore, the Board finds that a remand to request these clinical records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

In addition, the Veteran was provided with a VA examination in November 2005, at which time he described chronic neck pain for two years that usually radiated into his right upper extremity but began radiating into his left shoulder area within the previous two weeks.  However, there was no electrical evidence of radiculopathy at that time.  

The Veteran was provided with a VA peripheral nerves examination in September 2008, at which time the Veteran was diagnosed as having demyelination of the left ulnar nerve across the elbow, resulting in numbness in the fingers of the left hand.  However, the examiner opined that this disability was less likely as not (less than 50 percent probability) caused by or a result of his service-connected cervical spine disability.  The examiner explained that a September 2008 MRI showed no significant neural foraminal narrowing at C4-5 or at C5-6 despite the presence of degenerative arthritis; moreover, there was no neural foraminal pathology lower down in the cervical spine that would affect the C8-T1 nerve root.  The electrodiagnostic studies conducted in September 2008 showed no evidence of acute C8-T1 radiculopathy, meaning that the cause of the Veteran's mild-to-moderate demyelination of the left ulnar nerve was not from compression of the nerve root as it exited the cervical spine, but rather from some other pathological process of the left ulnar nerve in the region of the elbow.  

In May 2011, the RO requested another VA opinion with respect to the Veteran's upper extremities.  Specifically, the RO noted that neurological complaints were noted during service and during the VA examination in November 2005, less than one year following his service discharge.  As such, the examiner was asked to definitively diagnose or rule out a peripheral nerve disability of the bilateral upper extremities, and then to opine if the diagnosed disabilities were directly related to the Veteran's in-service symptoms or whether they manifested within one year of discharge as noted on the November 2005 VA examination report.  However, the resulting May 2011 VA peripheral nerves examination report only addressed the issue of secondary service connection and did not offer an opinion as to whether the Veteran's current symptomatology was directly related to service, or address whether the Veteran's neurological disability of the arms was aggravated by the service connected cervical spine disability.  Therefore, an additional VA examination is needed to more clearly address these issues.

With respect to the additional evidence that will be obtained and generated while these two issues are remanded for additional development, these records potentially contain evidence relevant to the TDIU issue on appeal, and therefore, this issue must also be remanded.  The Board further notes the issue of TDIU is "inextricably intertwined" with the resolution of the other issues on appeal here.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the VA must adjudicate the other claims first and then consider the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's treatment records from Reynolds Army Community Hospital at Fort Sill, Oklahoma.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared and the Veteran should be provided with notice that these records are not available. 

2.  Schedule the Veteran for a VA peripheral nerves examination.  All indicated tests and studies should be performed.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner should diagnose any disabilities of the Veteran's bilateral upper extremities, as well as address all diagnoses of the bilateral upper extremities rendered during the period on appeal, from August 2008 to the present. 

With respect to each disability of the bilateral upper extremities, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is related to service.  In answering this, the examiner must address the likelihood that the Veteran's documented in-service symptomatology of the upper extremities were manifestations of his currently-diagnosed disability(ies).  

If not, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is aggravated by the Veteran's service-connected cervical strain?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

The examiner is asked to consider, and comment where necessary, on the following: complaints of left shoulder pain which radiated down the left arm as well as a burning sensation when lifting weight, diagnosed as muscle strain, in February 2002; cold sensation in the bilateral upper extremities upon overhead lifting and pushups in March 2002; complaints of experiencing neck pain for three weeks after turning his neck while driving and hearing a "popping" sound accompanied by sharp pain in July 2004; constant, dull right lower neck pain which radiated down the right side of his upper back in July 2004; neck pain which radiated down to his thoracic spine as well as his right shoulder in August 2004; complaints of chronic right arm and neck pain for 10 weeks, with MRI revealing C6/7 minor annular bulge as well as partial desiccation of C2/3 through C6/7, one of the findings of degenerative disc disease, in September 2004; and chronic neck pain for two years that usually radiated into his right upper extremity but began radiating into his left shoulder area within the previous two weeks, as documented in the November 2005 VA examination report.

A complete rationale must be provided for any opinion offered.
3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a different VA examiner than the ones who conducted his July 2010 and December 2010 examinations to determine the current severity of his service-connected PTSD with depressive disorder.  The claims file, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of his current psychiatric symptomatology.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  The opinion should consider the Veteran's employment history and his educational background.  When offering the opinion, the examiner must not consider the effects of age or any non-service connected disability.
A complete rationale for any opinion expressed should be provided.  

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Then, readjudicate the Veteran's issues remaining on appeal including entitlement to TDIU.  If any benefit on appeal remains denied, then provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


